DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ second after final submission, filed on 11/02/2021, in response to claims 20, 24, and 26-27 rejection from the final office action (09/09/2021) and advisory action 10/22/2021 by argument only with claim amendment is entered and will be addressed below.
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
Applicants argue that the OC proposed combination of ‘390 and ‘339, if the substrate 103 of ‘390 is replaced by the rod-shaped electrode group 41 of ‘339, and frame 102 of ‘390 is replaced by the holding member 42 of ‘339, the holding member 42 would be located in the reaction region because the frame 102 is in the reaction region, see the bottom of page 6, and placing the quartz column 42 of ‘339 at the closed end cap oat the right hand side of Fig. 1 of ‘390 is hindsight reasoning, see the 1st paragraph of page 7. 
This argument is found not persuasive.
Nowhere in the OC proposed replacing frame 102 with quartz holding member 42, not in the same location. This is Applicants imagined combination, not the position of the examiner’s.
Fig. 29 of ‘339 clearly shows that the quartz holding member 42 is attached to the chamber wall. Because ‘339’s heating is supplied by the plasma between the cathode and anode, quartz holding member 42 is at a cooled region of the reactor. 
Although not the examiner’s position, the examiner cannot but notice Applicants’ position, with a thin wire 108 supporting a big quartz holding member 42 in the hot zone, a hardly workable solution. Alternatively by using a lengthy quartz holding member extending from the chamber wall (the right cap that has the connection circuits 114) to the holding member, the quartz holding member would have been in the non-reaction region.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEATH T CHEN/Primary Examiner, Art Unit 1716